Exhibit 10.19

AMENDMENT NO. 2, dated as of February 23, 2006, to that Employment Agreement
dated August 1, 2003 (the “Agreement”) by and between Michael Kahane (the
“Executive”) and AMERICAN MEDIA OPERATIONS, INC. (the “Company”).

Effective as of the date first written above, the Agreement is hereby amended as
follows:

1. Paragraph 6 of the Employment Agreement is hereby deleted and the following
substituted therefore:

Employee Benefits. During the Contract Term, Executive shall be provided, in
accordance with the terms of the Company’s employee benefit plans as in effect
from time to time, health insurance and short term and long term disability
insurance, retirement benefits and fringe benefits (collectively “Employee
Benefits”) on the same basis as those benefits are generally made available to
other similarly situated employees of the Company. Executive shall be paid a
monthly auto allowance in the amount of $400.00 (Four Hundred Dollars and Zero
Cents) beginning March 1, 2006. The Company agrees to immediately transfer title
of the Company vehicle that Executive is currently assigned at a sales price of
$10.00 (Ten Dollars and Zero Cents) to Executive. Company further agrees to
“gross-up” Executive’s 2006 wages to compensate Executive for any and all
additional income taxes that may be due as a result of the transfer of the
vehicle to Executive. Executive will receive 30 “PTO” days per plan year (April
1st to March 31st). Unused “PTO” days may be carried over from year to year.
Executive will be permitted to fly business class on any flight over three hour
long and shall book said flight(s) through Company’s travel agent (if business
class is not available on a certain route, first class travel will be
permitted).

All other terms and conditions of Executive’s Employment Agreement and any
subsequent amendments of that Employment Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 2
as of the date first written above.

 

AMERICAN MEDIA OPERATIONS, INC.   By:   /s/ David Pecker   2/28/06     Date  
/s/ Michael Kahane   2/28/05   Michael Kahane   Date